Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include a system for reconfiguring a factory having equipment at different workstations throughout the factory, the system comprising:
a plurality of mobile transporters configured to engage and transport the equipment to the different workstations throughout the factory,
each mobile transporter having a transmitter, a receiver, at least one proximity sensor, and an engagement mechanism for engaging the equipment;
a factory configuration module having a 3D model of the factory and a plurality of predetermined factory configurations; and
a supervisory control module in communication with the plurality of mobile transporters, the equipment, and the factory configuration module,
wherein the plurality of mobile transporters are configured to receive instructions from the supervisory control module to engage and reposition the equipment throughout the factory based on the predetermined factory configurations and dynamic inputs.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include a method of operating a factory having equipment at different workstations throughout the factory, the method comprising:
receiving status information from the equipment and dynamic inputs at a supervisory control module;
comparing the status information and dynamic inputs against a 3D model of the factory and a plurality of predetermined factory configurations in a factory configuration module to determine new positions for the equipment;
communicating the new positions from the factory configuration module to the supervisory control module; and
transmitting control signals from the supervisory control module to a plurality of mobile transporters to engage and reposition equipment identified from the comparing step that require repositioning,
wherein the plurality of mobile transporters engage and transport the equipment to the new positions throughout the factory.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and on Friday from 9:00am to 11:00am ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 17, 2022